Citation Nr: 1750032	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-07 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for hypertension, to include as due to presumed in-service Agent Orange exposure and/or as secondary to service-connected coronary artery disease or diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	John P. Dorrity, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions issued in January and March of 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Board dismissed the Veteran's withdrawn appeal of his service connection claim for hepatitis C, and remanded the claims captioned on the title page to allow the Veteran to participate in his requested Board hearing.  In October 2015, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge regarding these four issues.  

Subsequently, the Board obtained multiple medical opinions in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board received requested medical expert opinions from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's hypertension.  The Veteran and his representative were provided copies of the opinion and afforded the opportunity to submit additional evidence and argument, and in a July 2017 statement, the Veteran reported that he had no further argument or evidence to submit in response to these expert opinions.

Other evidence was submitted after the statements of the case (SOCs) that were issued in October and November 2013.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeals.  See 38 U.S.C.A. § 7105(e).


FINDINGS OF FACT

1.  The Veteran's current cervical and lumbar spine disabilities are not related to service.

2.  The Veteran's hypertension is neither directly related to service, to include his presumed exposure to Agent Orange therein, or secondary to (caused or aggravated by) his service-connected coronary artery disease or diabetes mellitus.  

3.  The Veteran's service-connected disabilities render him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for hypertension, as due to Agent Orange exposure and/or as secondary to service-connected coronary artery disease or diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for certain chronic diseases, such as arthritis and hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Diseases presumed to be service connected due to in-service herbicide exposure are listed at 38 C.F.R. § 3.309(e).  Hypertension is expressly excluded and not considered ischemic heart disease.  Id. at Note 2.  The Veteran has been separately service connected for coronary artery disease.

Spinal Disabilities

The Veteran asserts that his currently-diagnosed cervical and lumbar degenerative disc disease are related to injuries sustained during his in-service motor vehicle accident, which occurred in April 1969.  The Veteran has submitted photographs of the accident scene, which reflect an extensively damaged vehicle, and the Veteran's service treatment records reflect his treatment after this motor vehicle accident for injuries to his face and ribs.  The Veteran's service treatment records fail to reflect any complaints of neck or back pain, and his spine was assessed as normal on separation from service.  Nevertheless, the Veteran reports experiencing back and neck pain after this motor vehicle accident and continuously thereafter, but that he was hesitant to report his neck or back pain during service.  He further reports that he first sought treatment for his neck and back pain shortly after service.  

The first post-service reference to a neck disorder is reflected many years after service in a March 1998 x-ray report, which states that the Veteran has degenerative changes of his cervical spine, and MRI studies of the Veteran's neck and back performed in December 2001 revealed cervical and lumbar degenerative disc disease.  Latter records continue to reflect diagnoses of cervical and lumbar degenerative disc disease, and these diagnoses were affirmed during the Veteran's VA spinal examinations performed in December 2008 and June 2013.

Additionally, the examiner who performed the June 2013 VA examination opined that it is less likely than not that the Veteran's current cervical and lumbar spinal disabilities are related to service.  In support of this opinion, the examiner stated that given the lack of any evidence of prior cervical or lumbar spine fractures in radiological studies of record, the Veteran's reported in-service neck and back injuries sustained during service must have been soft tissue injuries such as strains.  However, the Veteran's currently-diagnosed cervical and lumbar degenerative disc disease would not result from such in-service injuries.  Rather, spinal degenerative disc disease is the result of aging (unlike other forms of spinal disabilities, such as spinal strains or degenerative joint disease).  

At the outset of this analysis, the Board notes that the evidence fails to reflect that the Veteran was diagnosed with a form of neck or back arthritis during or within one year of service.  While the Veteran reports experiencing neck and back symptoms soon after service, the Veteran does not report, and the evidence fails to reflect, that he was diagnosed with such arthritis soon after service.  Rather, degenerative changes of the Veteran's neck were first detected in 1998, and degenerative changes of his back were first detected in 2001, and at the time these changes were detected, they were assessed as mild, thereby failing to suggest that the changes were longstanding and had been present for approximately 30 years.  Accordingly, the Board finds that this evidence fails to reflect a basis for awarding service connection for the Veteran's cervical and spinal degenerative disc disease as directly or presumptively incurred in service.  

As to the Veteran's assertions that his spinal degenerative disc disease and arthritis, diagnosed post-service, is related to injuries sustained during his in-service motor vehicle accident, the Board acknowledges the Veteran's assertions that his current neck and back disabilities are related to service based on his symptomatology since service.  However, while the Board does not doubt the sincerity of the Veteran's belief of the etiology of his back and neck disabilities, he is a lay person with no known or reported medical expertise.  As the etiology of spinal disabilities is a complex medical matter requiring related medical expertise, a persuasive, probative opinion rendered by someone with such expertise is required to decide the claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

The Board finds that the VA medical opinion rendered by the June 2013 VA examiner constitutes such persuasive, probative evidence.  The medical opinion is unequivocally stated, consistent with the evidence of record, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Accordingly, the Board finds this medical opinion persuasive evidence against the Veteran's claims seeking service connection for neck and back disabilities.  

Moreover, a continuity of symptomatology is not shown given the normal separation examination and the post-service intercurrent cause of the normal aging process.

In sum, the preponderance of the evidence is against the Veteran's service connection claims; there is no benefit of the doubt to resolve on the Veteran's behalf; and service connection for neck and back disabilities is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

The Veteran is seeking service connection for hypertension, which he asserts is related to his presumed in-service exposure to Agent Orange during his established service in the Republic of Vietnam or as due to or caused by either his service-connected coronary artery disease or diabetes mellitus.  

The Veteran does not contend, and the evidence does not suggest, that the Veteran developed hypertension during or soon after service.  In that regard, the Veteran's service treatment records fail to reflect any recorded elevated blood pressure readings, as defined by VA, nor any diagnosis of hypertension, and the first post-service reference to hypertension is reflected in 2000, at which time the Veteran was noted to have "questionable" hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (defining hypertension as either a diastolic pressure of 90 or greater or a systolic pressure of 160 or greater).  Accordingly, there is no basis for awarding service connection as directly or presumptively incurred in service.

Rather, the Veteran's hypertension was first diagnosed many years after service, and a medical expert employed by the VHA (hereinafter VHA expert) stated that the Veteran's hypertension likely fully manifested in 2008.  The Veteran was afforded a VA hypertension examination in November 2010, at which time the examiner confirmed the Veteran's diagnosis of hypertension but opined that the Veteran's hypertension was of the essential type and not secondary to diabetes mellitus.

As this opinion lacked a sufficient rationale, and in order to obtain a medical opinion adequately addressing the etiology of the Veteran's hypertension, the Board obtained an opinion from a VHA expert to address whether the Veteran's current hypertension was caused by or related to either his service-connected coronary artery disease or diabetes mellitus, based on the Veteran's theory of such a correlation.  

A medical opinion rendered in February 2016 by a VHA expert sufficiently addresses this theory of service connection.  The VHA expert opined that it is less likely than not that the Veteran's current essential hypertension was caused or has been aggravated by his service-connected coronary artery disease or diabetes mellitus, as the medical literature regarding the potential complications of these diseases (absent diabetes-related kidney disease) fails to support such a clinical correlation.  The expert noted that the Veteran has uncomplicated type II diabetes mellitus, with normal renal function, and that his coronary artery disease is manifested by normal cardiac function and LV function, thereby failing to suggest that either disability could have resulted in or aggravated the Veteran's hypertension.  

As to whether the Veteran developed hypertension after service as a result of his presumed in-service Agent Orange exposure during his Vietnam service, the Board notes that while hypertension is not a disease enumerated in 38 C.F.R. § 3.309(e) that will be presumed to be related to Agent Orange exposure, service connection for hypertension resulting from such exposure may nevertheless be established by probative medical evidence that establishes such a causal link.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board sought opinions from VHA experts to explore this potential relationship, to include consideration of National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), as this study concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, meaning that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  

An opinion rendered in May 2017 by a VHA expert concluded that it is less likely than not that the Veteran's essential hypertension is related to his in-service herbicide exposure.  In support of this opinion, the expert stated that there is only limited or suggestive evidence of such a medical correlation per the NAS Study, and the Veteran has several other relevant risk factors for developing hypertension, namely his age at the time of his diagnosis, his gender (male), and his history of tobacco use.  Essentially, the expert concluded that given that the Veteran has several known risk factors for developing hypertension, it is more likely that the Veteran developed hypertension as a result of these known risk factors than it is that he developed hypertension as a result of a less established potential risk factor, remote presumed exposure to Agent Orange during his Vietnam service.  

As when discussing the merits of the Veteran's spinal disability claims, the Board acknowledges the sincerity of the Veteran's belief that his hypertension is related to his presumed in-service herbicide exposure and/or due to or aggravated by his service-connected coronary artery disease or diabetes mellitus.  However, as the determining the etiology of his hypertension (namely whether certain chemical exposure could trigger his latter development of hypertension or whether a certain disease can cause or increase the severity of his hypertension) is a complex medical matter, the Veteran's own lay assertions as to causation cannot serve to establish such a medical nexus, and a probative, persuasive opinion by someone with such medical expertise is required to decide the claim.  See Jandreau, 492 F.3d at 1372.  

The Board finds that the medical opinions rendered by VHA experts in February 2016 and May 2017 constitute such persuasive, probative medical opinions, as they are unequivocally stated, consistent with the evidence of record, including the Veteran's medical history, and are supported by sufficient rationales.  See Nieves-Rodriguez, 22 Vet. App. at 295. Accordingly, these medical opinions constitute probative evidence weighing against the Veteran's claim seeking service connection, either as related to in-service herbicide exposure or as secondary to service-connected coronary artery disease or diabetes mellitus.

Moreover, a continuity of symptomatology is not shown given the normal service records and separation examination and the multiple possible post-service intercurrent risk factor causes.

Thus, the preponderance of the evidence is against these theories of entitlement to service connection; there is no doubt to be resolved; and service connection for hypertension on a direct basis, due to herbicide exposure or as secondary to these service-connected disabilities is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II. TDIU

The Veteran contends that his service-connected disabilities, including coronary artery disease and diabetes mellitus and their complications, render him unemployable, thereby entitling him to the award of a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As the Veteran currently has a combined disability rating of 90 percent, with his coronary artery disease rated as 60 percent disabling, he is schedularly eligible for TDIU consideration.  Moreover, and while a January 2012 VA general medical examination report includes the examiner's assertion that the Veteran's service-connected cardiac condition and diabetes mellitus, inter alia, preclude strenuous, but not sedentary, employment, the Board notes that the Veteran's former career as a law enforcement investigator is not one that would lend itself to sedentary work.  Further, in a July 2016 statement, the Veteran's current private treating cardiologist states that the Veteran's coronary artery disease precludes all forms of employment, including sedentary employment, and the Board finds that this opinion is consistent with assessments of the functional impact of his coronary artery disease and the Veteran's own reported symptomatology, as reflected in treatment and statements of record.  

Given the foregoing, when resolving reasonable doubt in the Veteran's favor, the Board finds that the combination of the Veteran's service-connected disabilities, including coronary artery disease and diabetes mellitus and its complications preclude his ability to obtain and maintain employment.  Therefore a TDIU is warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for hypertension is denied.

A TDIU is granted, subject to the laws and regulations regarding such monetary awards.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


